Citation Nr: 0208966	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  01-08 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a ruptured disc of the 
back.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1970 and from June 1972 to June 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on January 28, 2002, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.  

As a preliminary matter, the Board notes the veteran's 
original claim seeking entitlement to service connection for 
sacralization of the 5th lumbar vertebra and lumbosacral 
strain was denied by a September 1978 rating decision.  He 
was notified of this determination and of his procedural and 
appellate rights by VA letter dated October 2, 1978.  The 
veteran did not initiate an appeal within one year of this 
notification.  The September 1978 rating decision therefore 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302 (2001).  However, since the veteran's current claim 
is for service connection for ruptured disc of the back, the 
Board is undertaking de novo review of this matter.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran was treated for recurrent back strain during 
his second period of active service; but he had no back 
complaints at the time of his separation from service.  

3.  Post-service back pain was first documented in August 
1978.  

4.  The veteran currently has degenerative disc disease of 
the lumbar spine at L5-S1 with disc bulge at L5-S1 vetebra 
that were first diagnosed in 1999.  


CONCLUSION OF LAW

A ruptured disc of the back is not shown to have been 
incurred in or aggravated by either period of the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001); 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159, 3.326).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that during his second period of active 
service with the Coast Guard, he worked as a marine science 
technician.  He states that while lowering an oceanographic 
platform he felt something snap in his back.  He was not 
hospitalized at that time, but was treated with acetaminophen 
with codeine and light duty.  The veteran contends that since 
that injury, he had suffered chronic back problems that he 
associated with a ruptured disc. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid. 38 C.F.R. § 3.303(d).  

The veteran's service medical records show that the veteran 
complained of back pain in February 1974 two weeks 
previously.  An April 1974 progress note shows that the 
veteran returned with complaints of back pain after lifting 
equipment aboard a ship.  X-ray examination was consistent 
with sacralization of the 5th lumbar vertebra.  The recorded 
impressions were recurrent low back strain and sacralization 
of the L5 vertebra.  At the time of the veteran's separation 
from service no back complaints were recorded.  

The first documented evidence of low back pain was noted in 
an August 1978 private outpatient record.  These complaints 
were associated with sacralization of the L5 vertebra, acute 
lumbosacral strain and possible subluxation of the lumbar 
facet.  

The current diagnosis of degenerative disc disease of L5-S1 
with disc bulging at L5-S1 is first documented in private 
treatment reports dated in 1999.  In addition, VA outpatient 
treatment records dated in 2001 show that the veteran was 
seen for complaints of low back pain.  A January 2001 X-ray 
study of the lumbar spine revealed probable lumbosacral disk 
derangement and probable spinal stenosis at the L5 level.  
Magnetic resonance imaging dated in February 2001 revealed 
degenerative discogenic disease at L5-S1 with central disc 
herniation (protrusion).  While post-service records indicate 
the veteran reported having back complaints since his active 
service, none of the veteran's physicians associate current 
disability with injury or disease noted during active 
service.  

As previously indicated, the veteran, accompanied by his 
accredited representative, presented testimony at a hearing 
on appeal before the undersigned Member of the Board in 
January 2002.  When asked about treatment subsequent to 
service during the hearing, the veteran did not provide a 
definitive answer but indicated that for the most part, he 
treated himself.  There is some indication that a physician 
that may have treated the veteran on occasion is now 
deceased.  

While the veteran's contentions suggest a continuity of 
symptoms from service to the present, his statements are 
credible only to the extent that the veteran is competent to 
provide information concerning what he experienced or 
observed.  However, lacking medical expertise, the veteran is 
not competent to offer an opinion concerning etiology or 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a ruptured disc of the back.  The 
Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran does not 
have disability that is related to his active service.  
Therefore, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (hereinafter VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present claims before the Board.  Accordingly, 
the Board must assess whether the development of the 
veteran's claims and appeal has been sufficient to meet the 
enhanced obligations embodied in the VCAA.  In 
Addition, on August 29, 2001, the Agency promulgated 
regulations to implement the statutory provisions.  66 Fed. 
Reg. 45260 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

After a review of the claims folder in the context of new law 
and regulations, the Board finds that VA has made reasonable 
efforts to help the claimant obtain evidence necessary to 
substantiate his claim.  In particular, it is noted that VA 
has obtained records in the custody of VA.  Reports of 
private treatment have been associated with the claims folder 
as well.  The evidence obtained has been associated with the 
veteran's claims folder.  

The veteran has been afforded the proper notices concerning 
how to prevail in his claims.  For example, the statement of 
the case and the supplemental statements of the case provided 
him with a list of the evidence considered, the statement of 
facts, law and regulations and reasons and bases for the 
denial of benefits.  Also, in a July 2001 letter VA notified 
the veteran of the changes brought about by VCAA.  

The veteran has been provided numerous opportunities to 
provide additional evidence.  In this regard, the veteran had 
the opportunity to provide testimony at a Travel Board 
hearing in January 2002.  Additional evidence was received at 
that time with a waiver of initial review by the originating 
agency.  The veteran has not indicated that there exist 
certain records that have not yet been associated with his 
claims folder.  In view of the above, the Board finds that 
the notification and duty-
to-assist provisions mandated by the VCAA of 2000 have been 
satisfied in this case.  

38 U.S.C.A. §§ 5000, 5102, 5103, 5103A, 5107 (West 1999 & 
Supp. 2001); 38 C.F.R. § 3.159; 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001). 


ORDER

Service connection for a ruptured disc of the back is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

